Exhibit 10.62

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into as of April 21,
2014 (the “Effective Date”) by and between Wayside Technology Group, Inc., a
Delaware corporation (the “Company” or “Wayside”), and William Botti (the
“Executive”).

 

WITNESSETH:

 

WHEREAS, the Company desires the employment of the Executive in accordance with
the provisions of this Agreement; and

 

WHEREAS, the Executive desires and is willing to be employed by the Company in
accordance with the provisions of this Agreement.

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and intending to be legally bound, the parties agree as follows:

 

1.                                      Position and Term. On the terms and
subject to the conditions set forth in this Agreement, the Company shall employ
the Executive and the Executive shall serve the Company as “Executive Vice
President”. Mr. Botti employment with the Company is “at will” and may be
terminated by the Company or Mr. Botti at any time, for any reason, with or
without notice.

 

2.                                      Duties. The Executive’s duties shall be
prescribed from time to time by the Board of Directors of the Company (the
“Board”) and shall include such responsibilities as are customary for employees
performing functions similar to those of the Executive.  In addition, the
Executive shall serve at no additional compensation in such executive capacity
or capacities with respect to any subsidiary or affiliate of the Company to
which he may be elected or appointed, provided that such duties are not
inconsistent with those of an Executive Vice President.  The Executive shall
devote substantially all of the Executive’s time and attention to the
performance of the Executive’s duties and responsibilities for and on behalf of
the Company except as set forth herein or as may be consented to by the
Company.  Notwithstanding anything to the contrary herein, nothing in this
Agreement shall preclude the Executive from: (i) serving as a member of the
board of directors or advisory board (or their equivalents in the case of a
non-corporate entity) of any (A) charitable or philanthropic organization; or
(B) entity, including a business entity; (ii) engaging in charitable, community
or philanthropic activities or any other activities or (iii) serving as an
executor, trustee or in a similar fiduciary capacity; provided, that the
activities set out in the foregoing clauses shall be limited by the Executive so
as not to affect, individually or in the aggregate, or interfere with the
performance of the Executive’s duties and responsibilities hereunder, without
the consent of the Company.

 

--------------------------------------------------------------------------------


 

3.                                      Compensation. The Executive shall
receive, for all services rendered to the Company pursuant to this Agreement,
the following:

 

a.                                      Base Salary.  The Employee shall be paid
a base salary at the rate of two hundred thousand dollars ($200,000) per annum
(the “Base Salary”).  The Base Salary shall be payable in accordance with the
Company’s then current general salary payment policies.  The Base Salary may be
changed (but not decreased without the Employee’s consent) from time to time by
a majority of the Board.

 

b.                                      Equity Compensation.  After a positive
six month performance review based on operational improvement of our sales
divisions as well as improvement in the total contribution margin, the Executive
shall receive a restricted stock grant of 20,000 shares of common stock under
the Company’s stock based compensation plan (the “2012 Plan”). The restricted
stock grant shall vest in 20 equal quarterly installments. The Employee shall
also receive a yearly bonus plan. If the Company shall establish any other
incentive compensation plan or bonus plan, the Executive shall be eligible for
awards under such plans in the sole discretion of the Board on the terms and
subject to the conditions imposed by the Board.

 

c.                                       Benefits.  The Executive and his
“dependents,” as that term may be defined under the applicable benefit
plan(s) of the Company, shall be included, to the extent eligible there under,
in any and all standard benefit plans, programs and policies of the Company,
which may include health care insurance (medical, dental and vision), long-term
disability plans, life insurance, supplemental disability insurance,
supplemental life insurance and a 401(k) plan (the “Benefits Plans”).  The
Executive acknowledges and agrees that the Benefits Plans may from time to time
be modified by the Company as it deems necessary and appropriate.

 

d.                                      Deductions.  The Company shall deduct
and withhold from the Executive’s compensation all necessary or required taxes,
including, but not limited to, social security, self employment, withholding and
otherwise, and any other amounts required by law or any taxing authority.

 

4.                                      Expenses.  , the Company shall reimburse
the Executive for all reasonable out-of-pocket expenses incurred by the
Executive in connection with the performance of the Executive’s duties and
responsibilities hereunder, upon presentment of a valid receipt or other usual
and customary documents evidencing such expenses.  The Company will reimburse
properly substantiated and timely submitted expenses no later than 30 days after
the date the appropriate documentation is submitted by the Executive.

 

5.                                      Absences. The Executive shall be
entitled to four (4) weeks paid vacation time per annum and such other time off
in accordance with the Company’s current procedures and policies, as the same
may be amended from time to time.

 

6.                                      Termination.

 

a.              For Cause.  The Company may terminate the Executive’s employment
at any time for Cause; provided that prior to a termination for Cause the
Company shall provide the

 

2

--------------------------------------------------------------------------------


 

Executive with written notice of any such alleged breach and the Executive shall
have fourteen (14) days from the delivery of such notification to remedy the
breach.  “Cause” means (i) an act of personal dishonesty in connection with the
Executive’s responsibilities as an employee of the Company that is intended to
result in a substantial personal enrichment of the Executive; (ii) a plea of
guilty or nolo contendere to, or conviction of, a felony which the Board
reasonably believes has had or will have a material detrimental effect on the
Company’s reputation or business; (iii) a breach of any fiduciary duty owed to
the Company that has a material detrimental effect on the Company’s reputation
or business (except in the case of a personal disability); or (iv) willful
violations of the Executive’s obligations to the Company.

 

b.                                      Death.  This Agreement will terminate
automatically upon the death of the Executive.

 

c.                                       Disability.  The Company may terminate
the Executive’s employment if the Executive suffers from a physical or mental
disability.  The Executive will only be deemed to have a physical or mental
disability if the Executive is unable to perform the essential functions of his
position, with reasonable accommodation, for a period of at least one hundred
twenty (120) consecutive days because of a physical or mental impairment.

 

d.                                      Good Reason.  The Executive shall be
able to terminate this Agreement at any time for Good Reason.  For purposes of
this Agreement, “Good Reason” shall mean, with respect to the Executive, in each
case to the extent not consented by the Executive, (i) a material violation of
this Agreement or any other agreement between the Executive and the Company, by
the Company or (ii) any assignment of duties to the Executive that would require
an unreasonable amount of the Executive’s work time and that are duties which
customarily would be discharged by persons junior or subordinate in status to
the Executive within the Company; provided that the Executive shall not have
Good Reason unless the Executive shall have provided the Company written notice
describing such violation in sufficiently reasonable detail for the Company to
understand the breach alleged to have occurred, and the Company shall fail to
cure such alleged breach within thirty (30) days after the Executive has
provided the Company the required notice.

 

e.                                       Compensation in the Event of
Termination.  In the event that the Executive’s employment pursuant to this
Agreement terminates for any reason or no reason, the Company shall pay to the
Executive within thirty (30) days of such termination:  (i) accrued and unpaid
Base Salary in accordance with Section 3(a) plus accrued and unpaid amounts for
any unused vacation days which have accrued (but not including any unused
personal or sick days) and (ii) any unreimbursed expenses payable in accordance
with Section 4.  If (i) the Executive terminates his employment for Good Reason,
(ii) the Executive’s employment terminates due to his death or (iii) the Company
terminates the Executive’s employment without Cause or due to a permanent
disability of the Executive (subclauses (i), (ii) and (iii) are hereinafter
referred to as a “Termination Event”) the Company will have no further
obligations to the Executive after termination of this Agreement.

 

7.              Assignment of Intellectual Property Rights.  In consideration of
his employment, the Executive agrees to be bound by this Section 7.

 

3

--------------------------------------------------------------------------------


 

a.              General.  The Executive agrees to assign, and hereby assigns, to
the Company all of his rights in any Inventions (as hereinafter defined)
(including all Intellectual Property Rights (as hereinafter defined) therein or
related thereto) that were previously or are made, conceived or reduced to
practice, in whole or in part and whether alone or with others, by him during
his employment by, or service with, the Company or which arise out of any
activity conducted by, for or under the direction of the Company (whether or not
conducted at the Company’s facilities, working hours or using any of the
Company’s assets), or which are useful with, or relate directly or indirectly
to, any Company Interest (as defined below).  The Executive will promptly and
fully disclose and provide all of the Inventions described above (the “Assigned
Inventions”) to the Company.

 

b.              Assurances.  The Executive hereby agrees, during the duration of
his employment by the Company and thereafter, to further assist the Company, at
the Company’s expense, to evidence, record and perfect the Company’s rights in
and ownership of the Assigned Inventions, to perfect, obtain, maintain, enforce
and defend any rights specified to be so owned or assigned and to provide and
execute all documentation necessary to effect the foregoing.

 

c.               Other Inventions. The Executive agrees to not incorporate, or
permit to be incorporated, any Invention conceived, created, developed or
reduced to practice by him (alone or with others) prior to or independently of
his employment by the Company (collectively, “Prior Inventions” attached hereto
as Exhibit C) in any work he performs for the Company, without the Company’s
prior written consent.  If (i) he uses or discloses any Prior Inventions when
acting within the scope of his employment (or otherwise on behalf of the
Company), or (ii) any Assigned Invention cannot be fully made, used, reproduced
or otherwise exploited without using or violating any Prior Inventions, the
Executive hereby grants and agrees to grant to the Company a perpetual,
irrevocable, worldwide, royalty-free, non-exclusive, sublicenseable right and
license to reproduce, make derivative works of, distribute, publicly perform,
publicly display, make, have made, use, sell, import, offer for sale, and
otherwise exploit and exercise all such Prior Inventions and Intellectual
Property Rights therein.

 

d.              Definitions.  “Company Interest” means any business of the
Company or any product, service, Invention or Intellectual Property Right that
is used or under consideration or development by the Company.  “Intellectual
Property Rights” means any and all intellectual property rights and other
similar proprietary rights in any jurisdiction, whether registered or
unregistered, and whether owned or held for use under license with any third
party, including all rights and interests pertaining to or deriving from:
(a) patents and patent applications, reexaminations, extensions and counterparts
claiming property therefrom; inventions, invention disclosures, discoveries and
improvements, whether or not patentable; (b) computer software and firmware,
including data files, source code, object code and software-related
specifications and documentation; (c) works of authorship, whether or not
copyrightable; (d) trade secrets (including those trade secrets defined in the
Uniform Trade Secrets Act and under corresponding statutory law and common law),
business, technical and know-how information, non-public information, and
confidential information and rights to limit the use of disclosure thereof by
any person; (e) trademarks, trade names, service marks, certification marks,
service names, brands, trade dress and logos and the goodwill associated
therewith; (f) proprietary databases and data

 

4

--------------------------------------------------------------------------------


 

compilations and all documentation relating to the foregoing, including manuals,
memoranda and record; (g) domain names; and (h) licenses of any of the
foregoing; including in each case any registrations of, applications to
register, and renewals and extensions of, any of the foregoing with or by any
governmental authority in any jurisdiction.  “Invention” means any products,
process, ideas, improvements, discoveries, inventions, designs, algorithms,
financial models, writings, works of authorship, content, graphics, data,
software, specifications, instructions, text, images, photographs, illustration,
audio clips, trade secrets and other works, material and information, tangible
or intangible, whether or not it may be patented, copyrighted or otherwise
protected (including all versions, modifications, enhancements and derivative
work thereof).

 

8.              Restrictive Covenants. The Executive acknowledges and agrees
that he has and will have access to secret and confidential information of the
Company and its subsidiaries (“Confidential Information”) and that the following
restrictive covenants are necessary to protect the interests and continued
success of the Company.  As used in this Agreement, Confidential Information
includes, without limitation, all information of a technical or commercial
nature (such as research and development information, patents, trademarks and
copyrights and applications thereto, formulas, codes, computer programs,
software, methodologies, processes, innovations, software tools, know-how,
knowledge, designs, drawings specifications, concepts, data, reports,
techniques, documentation, pricing information, marketing plans, customer and
prospect lists, trade secrets, financial information, salaries, business
affairs, suppliers, profits, markets, sales strategies, forecasts and personnel
information), whether written or oral, relating to the business and affairs of
the Company, its customers and/or other business associates which has not been
made available to the general public.

 

a.              Confidentiality.  The Executive shall not disclose any
Confidential Information to any person or entity at any time during or after the
termination of this Agreement or the Executive’s employment.

 

b.              Non-Compete.  In consideration of the employment hereunder, the
Executive agrees that during his employment and for a period of two (2) years
thereafter, the Executive will not (and will cause any entity controlled by the
Executive not to), directly or indirectly, whether or not for compensation and
whether or not as an employee, be engaged in or have any financial interest in
any business competing with or which may compete with the business of the
Company (or with the business of any affiliate of the Company conducting
substantially similar activities) (such affiliates together with the Company,
collectively, “Wayside”) within any state, country, region or locality in which
Wayside is then doing business or marketing its products or solicit, advise,
provide or sell any services or products of the same or similar nature to
services or products of Wayside to any person or entity.  For purposes of this
Agreement, the Executive will be deemed to be engaged in or to have a financial
interest in such competitive business if he is an officer, director,
shareholder, joint venturer, agent, salesperson, consultant, investor, advisor,
principal or partner, of any person, partnership, corporation, trust or other
entity which is engaged in such a competitive business, or if he directly or
indirectly performs services for such an entity or if a member of Executive’s
immediate family beneficially owns an equity interest, or interest convertible
into equity, in any such entity; provided, however, that the foregoing will not
prohibit the Executive or a member of her immediate family from owning, for

 

5

--------------------------------------------------------------------------------


 

the purpose of passive investment, less than 5% of any class of securities of a
publicly held corporation.

 

c.               Non-Solicitation/Non-Interference.  The Executive agrees that
during his employment and for an additional two (2) years after the termination
thereof, the Executive shall not (and shall cause any entity controlled by the
Executive not to), directly or indirectly, acting as an employee, owner,
shareholder, partner, joint venturer, officer, director, agent, salesperson,
consultant, advisor, investor or principal of any corporation, trust or other
entity: (i) solicit, request or otherwise attempt to induce or influence,
directly or indirectly, any present client, distributor, licensor or supplier,
or prospective client, distributor, licensor or supplier, of Wayside, or other
persons sharing a business relationship with Wayside, to cancel, limit or
postpone their business with Wayside, or otherwise take action which might cause
a financial disadvantage of Wayside; or (ii) hire or solicit for employment,
directly or indirectly, or induce or actively attempt to influence, any
employee, officer, director, agent, contractor or other business associate of
Wayside, including any of its Affiliates, as such term is defined in the
Securities Act of 1933, as amended, to terminate his or her employment or
discontinue such person’s consultant, contractor or other business association
with Wayside or its Affiliates.  For purposes of this Agreement the term
prospective client shall mean any person, group of associated persons or entity
whose business Wayside has solicited at any time prior to the termination of his
employment.

 

d.              The Parties agree that they will not in any way disparage each
other, including current or former officers, directors and employees, nor will
they make or solicit any comments, statements or the like to the media or to
others that may be considered to be disparaging, derogatory or detrimental to
the good name or business reputation of the other.

 

e.               If the Board, in its reasonable discretion, determines that the
Executive violated any of the restrictive covenants contained in this Section 8,
the applicable restrictive period shall be increased by the period of time from
the commencement of any such violation until the time such violation shall be
cured by the Executive to the satisfaction of the Company.

 

f.                In the event that either any scope or restrictive period set
forth in this Section 8 is deemed to be unreasonably restrictive or
unenforceable in any court proceeding, the scope and/or restrictive period shall
be reduced to equal the maximum scope and/or restrictive period allowable under
the circumstances.

 

g.               The Executive acknowledges and agrees that in the event of a
breach or threatened breach of the provisions of this Section 8 by the
Executive, the Company may suffer irreparable harm and, therefore, the Company
shall be entitled to obtain immediate injunctive relief restraining the
Executive from such breach or threatened breach of the restrictive covenants
contained in this Section 8.  Nothing herein shall be construed as prohibiting
the Company from pursuing any other remedies available to it for such breach or
threatened breach, including the recovery of damages from the Executive.  The
Company acknowledges and agrees that in the event of a breach or threatened
breach of the provisions of this Section 8 by the Company, the Executive may
suffer irreparable reputation harm and, therefore, the Executive shall be
entitled to obtain immediate injunctive relief restraining the Company from such
breach

 

6

--------------------------------------------------------------------------------


 

or threatened breach of the restrictive covenants contained in this Section 8. 
Nothing herein shall be construed as prohibiting the Executive from pursuing any
other remedies available to him for such breach or threatened breach, including
the recovery of damages from the Company.

 

9.                                      Attorneys’ Fees.  If any action at law
or in equity (including arbitration) is necessary to enforce or interpret the
terms of any provision of this Agreement, the prevailing party shall be entitled
to reasonable attorneys’ fees, costs and necessary disbursements in addition to
any other relief to which such party may be entitled pursuant to the underlying
action.

 

10.                               No Conflicts.  The Executive represents and
warrants to the Company that the execution, delivery and performance by the
Executive of this Agreement do not conflict with or result in a violation or
breach of, or constitute (with or without the giving of notice or the lapse of
time or both) a default under any contract, agreement or understanding, whether
oral or written, to which the Executive is a party or by which the Executive is
bound and that there are no restrictions, covenants, agreements or limitations
on the Executive’s right or ability to enter into and perform the terms of this
Agreement, and the Executive agrees to indemnify and save the Company harmless
from any liability, cost or expense, including attorney’s fees, based upon or
arising out of any breach of this Section 10.

 

11.                               Waiver.  The waiver by either party of any
breach by the other party of any provision of this Agreement shall not operate
or be construed as a waiver of any subsequent breach by such party.  No person
acting other than pursuant to a resolution of the Company shall have authority
on behalf of the Company to agree to amend, modify, repeal, waive or extend any
provision of this Agreement.

 

12.                               Assignment.  This Agreement shall be binding
upon and inure to the benefit of the successors and assigns of the Company. 
This Agreement shall inure to the benefit of and be enforceable by the Executive
or his legal representatives, executors, administrators and heirs.  The
Executive may not assign any of the Executive’s duties, responsibilities,
obligations or positions hereunder to any person and any such purported
assignment by the Executive shall be void and of no force and effect.

 

13.                               Notices. All notices, requests, demands and
other communications which are required or may be given pursuant to this
Agreement shall be in writing and shall be deemed to have been duly given when
received if personally delivered; upon confirmation of transmission if sent by
telecopy, electronic or digital transmission; the day after it is sent, if sent
for next day delivery to a domestic address by recognized overnight delivery
service (e.g., Federal Express); and upon receipt, if sent by certified or
registered mail, return receipt requested.  In each case notice shall be sent
to:

 

If to Executive, addressed to:

 

William Botti

2522 S. Moonlight Drive

Gold Canyon, AZ 85118

 

7

--------------------------------------------------------------------------------


 

If to the Company, addressed to:

 

Wayside Technology Group, Inc.

1157 Shrewsbury Avenue

Shrewsbury, New Jersey 07702

 

or to such other place and with such other copies as either party may designate
as to itself by written notice to the others.

 

14.                               Construction of Agreement.

 

a.                                Governing Law.  This Agreement shall be
governed by and its provisions construed and enforced in accordance with the
internal laws of Delaware without reference to its principles regarding
conflicts of law.

 

b.                                Severability.  In the event that any one or
more of the provisions of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

c.                                 Headings.  The descriptive headings of the
several paragraphs of this Agreement are inserted for convenience of reference
only and shall not constitute a part of this Agreement.

 

d.                                Entire Agreement.  This Agreement and the
agreements and documents referenced herein and attached as Exhibits A, B and C
contain the entire agreement of the parties concerning the Executive’s
employment and all promises, representations, understandings, arrangements and
prior agreements on such subject are merged herein and superseded hereby.

 

[Signatures appear on next page]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has set his hand, all as of the day
and year first above written.

 

 

 

WAYSIDE TECHNOLOGY GROUP, INC.

 

 

 

 

 

By:

/s/ Simon Nynens

 

Name:

Simon Nynens

 

Its:

Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ William Botti

 

William Botti

 

9

--------------------------------------------------------------------------------


 

Exhibit C

 

Prior Inventions: none

 

10

--------------------------------------------------------------------------------